Citation Nr: 1444021	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for a heart disability; type 2 diabetes mellitus; and, bilateral lower extremity peripheral neuropathy, all to include as due to herbicide exposure, will be addressed in a separate Board of Veterans' Appeals (Board) decision).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board on appeal from an April 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina that determined new and material evidence was not received and denied reopening of the claim.

The Veteran appeared at a Board hearing via video conference in July 2014 before the undersigned Veterans Law Judge (VLJ).  The undersigned heard testimony solely on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  A transcript of the hearing testimony is associated with the claims file.

The Veteran testified at a Board hearing in February 2011 before a different VLJ assigned to the Board on the issues of entitlement to service connection for a heart disability; type 2 diabetes mellitus; and, bilateral lower extremity peripheral neuropathy, all to include as due to herbicide exposure.  Following that hearing, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension was remanded for a Statement of the Case (SOC).  Hence, there was no perfected appeal of that issue at the February 2011 hearing.  See 38 C.F.R. § 20.200 (2013).  Therefore, a panel that includes the VLJ who presided at that hearing is not required, and the undersigned may decide the issue currently before the Board.  See Chairman's Memorandum 01-11-10 (May 12, 2011), paragraph 4; see also 38 U.S.C.A. §§ 7102(a) and 7107(c) (West 2002); 38 C.F.R. §§ 19.3 and 20.707 (2013); Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  A December 1984 rating decision denied entitlement to service connection for hypertension, as there was no evidence the disease had its onset in active service or within one year afterwards.  The Veteran did not appeal and no new and material evidence was received within one year of its issuance.
In the absence of an appeal or receipt of new and material evidence within one year of the rating decision, the December 1984 rating decision is final.

2.  The evidence added to the record since the December 1984 rating decision raises a reasonable possibility of proving the claim.

3.  The evidence of record is in equipoise as to whether the Veteran's hypertension had its onset within one year of separation from service.


CONCLUSIONS OF LAW

1.  The December 1984 rating decision that denied a claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).

2.  New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  Resolving all reasonable doubt in the Veteran's favor, the requirements for entitlement to service connection for hypertension are met.  38 C.F.R. § 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the decision below is entirely favorable to the Veteran, discussion of VA's compliance with the VCAA notice and assistance requirements would service no purpose.

Background of Original Claim

A July 1984 VA formal claim (Form 21-526) reflects the Veteran applied for VA compensation for a heart disorder and hypertension.  He noted on the form that he was in the hospital for surgery.

Service treatment records are silent as to any indications of high blood pressure.  His September 1968 Report of Medical History was negative for any prior history.  A September 1968 Consult requested a cardiac evaluation for a murmur detected on examination.  The cardiac evaluation reflects a blood pressure reading of 140/80.  Physical examination resulted in a diagnosis of a functional heart murmur, possibly secondary to a mild pectus excavation deformity.  There was no evidence of organic heart disease, and the Veteran was cleared for separation.  The September 1968 Report of Medical Examination For Separation reflects that the Veteran's heart and vascular system was assessed as normal.  His blood pressure was 130/80, and he was deemed physically fit for separation.

Post-service, a September 1984 VA examination report reflects a report of high blood pressure that was first found in 1968, though he was not treated in service.  He reported further that he subsequently took medication for about two years.  The VA examination revealed the Veteran's heart as normal.  The diagnoses included a history of hypertension, blood pressure normal on examination (140/90).

The December 1994 rating decision noted the above and denied the claim.  In the absence of an appeal or receipt of new and material evidence, the December 1984 rating decision is final.  The claims file contains no submissions from the Veteran after that date until his application to reopen.  VA received the Veteran's current application to reopen the claim in November 2009.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as hypertension, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307(a), 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The evidence added to the record since the December 1984 rating decision includes the Veteran's VA and private treatment records and his hearing testimony.  A December 1994 private inpatient treatment record notes the Veteran's complaints of chest pain, and a 25-year history of hypertension.  Twenty-five years would place the onset within one year of separation.

The Board finds the December 1994 private record is in fact new and material evidence.  It was not before the rating board in December 1984 and it is material, in that it raises an inference the Veteran's hypertension manifested within the applicable presumptive period.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Hence, the claim is reopened.

The AOJ did not afford the Veteran an examination as part of his petition to reopen, as the claim was not reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the Board deems the evidence sufficient to decide the claim without the necessity of a remand.  See 38 C.F.R. § 3.159(c)(4).

Service Connection

Again, as far back as September 1984, the Veteran was describing a history of hypertension with an onset in 1968.  This same history was again noted in a private medical record in December 1994.  Given such consistency, this evidence is deemed highly probative.  Moreover, the September 1984 report contains a notation as to medication use that appears to also support the claim.  Specifically,
the examiner noted the Veteran's report of hypertension starting in service.  The examiner then noted "[s]ubsequently took Rx Tenormin about 2 years."  While this is subject to interpretation as to the timeframe involved, this potentially indicates medication usage within the presumptive period.  In any event, the evidence, in totality and with resolution of reasonable doubt in the Veteran's favor supports an allowance in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.309(a).


						(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  The appeal is granted to that effect.

Entitlement to service connection for hypertension is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


